Title: To Thomas Jefferson from Stephen Cathalan, Jr., 8 December 1804
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Marseilles 8th. decemb. 1804
                  
                  I have the honor to advise you that in confirmation of my Letter of this day, I have valued on you, Sir, in my bill 1st. 2d. & 3d. unto order of William Hazard, payable thirty days after Sight per, two-Hundred and thirty one dolars & Nine Cents to which I beg you to pay due honor—being for balance of my Invoices for you as per Acct. Currt. Having the Honor to be with great Respect, Sir Your most obt. Servant
                  
                     Stephen Cathalan Junr.
                  
                  
               